United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-620
Issued: September 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 2, 2009 appellant filed a timely appeal from May 21 and November 18, 2008
decisions of the Office of Workers’ Compensation Programs, denying her claim for a traumatic
injury on December 20, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a back injury on December 20, 2007 while in the
performance of duty.
FACTUAL HISTORY
On February 19, 2008 appellant, then a 37-year-old transportation clerk, filed a traumatic
injury claim alleging that on December 20, 2007 she injured her back due to constant turning and
reaching across her desk and leaning forward. An employing establishment accident report dated
February 19, 2008 indicated that she alleged a back injury on December 20, 2007. Appellant

alleged that on January 9, 2008 she injured her back again when she turned the wrong way to
answer the telephone and felt a sharp pain in her back. The record shows that she was a
probationary employee who began her job at the employing establishment in May 2007.
In a March 13, 2008 memorandum, Joseph Rio, appellant’s supervisor, stated that she
used sick leave on December 5, 13, 27 and 28, 2007. Appellant never informed management
that she sustained a work-related injury on December 20, 2007 and did not take leave on that
day. Mr. Rio noted that, on February 8, 2008, shortly before appellant filed her claim for a back
injury on December 20, 2007, she was given a written and verbal warning regarding excessive
use of sick leave. He noted that appellant had a military service-related disability rating of
10 percent for chronic low back problems.
On March 14, 2008 Dr. Chandra S. Mouli, a radiologist, stated that a magnetic resonance
imaging (MRI) scan of appellant’s lower back was normal.
By letter dated April 10, 2008, the Office asked appellant to submit additional factual
evidence establishing that the claimed incident on December 20, 2007 occurred as alleged. It
also requested medical evidence establishing causal relationship between the work incident and a
diagnosed medical condition.
An April 4, 2008 functional capacity evaluation report from a physical therapist provided
a history that appellant injured her back in December 2007 when she turned in her chair to
answer the telephone, then turned back and felt a pop in her back.
In an April 7, 2008 form report, Dr. David Weiss, a physiatrist, stated that appellant had a
history of intermittent low back pain since 1990. In December 2007, appellant turned while at
work and felt a pop in her back. Since that time her pain had increased. Dr. Weiss provided
findings on physical examination and diagnosed low back pain that he believed was muscular in
origin.
On April 17, 2008 appellant explained that she did not submit her claim form within
30 days of the December 20, 2007 work incident because she was not told by the employing
establishment to submit a claim form. She contended that her supervisor was supposed to
“initiate” the claim.
By decision dated May 21, 2008, the Office denied appellant’s claim on the grounds that
the evidence did not establish that the December 20, 2007 work incident occurred as alleged and
the medical evidence did not establish a work-related medical condition.1
Appellant requested a telephonic hearing that was held on September 11, 2008. She
failed to participate in the hearing. The hearing representative advised her attorney that the
record would be held open for 30 days for the submission of additional evidence.

1

The December 20, 2007 work incident occurred as alleged in its May 21, 2008 decision.

2

By decision dated November 18, 2008, an Office hearing representative affirmed the
May 21, 2008 decision on the grounds that the medical evidence failed to establish that appellant
sustained a work-related back injury on December 20, 2007.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.2 Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.3 An
employee may establish that the employment incident occurred as alleged but fail to show that
his or her disability or condition relates to the employment incident.
To establish a causal relationship between an employee’s condition and any disability
claimed and the employment event or incident, he or she must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the employee’s
diagnosed condition and the compensable employment factors. The opinion of the physician
must be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
ANALYSIS
The Board finds that the evidence is insufficient to establish that appellant sustained a
back injury on December 20, 2007 while in the performance of duty.
Appellant alleged that on December 20, 2007 she injured her back due to constant turning
and reaching across her desk and leaning forward. She alleged that she again injured her back on
January 9, 2008 when she turned to answer the telephone. A March 14, 2008 MRI scan was
reported as normal.
An April 4, 2008 functional capacity evaluation report from a physical therapist provided
a history that appellant injured her back in December 2007 when she turned in her chair to
answer the telephone. A physical therapist does not qualify as a physician under the Federal

2

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

3

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354,
356-57 (1989).
4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

Employees’ Compensation Act.5 Registered nurses, licensed practical nurses, physician’s
assistants and physical therapists are not physicians as defined under the Act and their opinions
are of no probative value.6 Consequently, the physical therapist’s report is not sufficient to
establish that appellant sustained a work-related back injury on December 20, 2007.
In an April 7, 2008 form report, Dr. Weiss provided a history that in December 2007
appellant turned while at work and felt a pop in her back. Since that time appellant’s pain had
increased. Dr. Weiss noted that appellant had a history of intermittent low back pain since 1990.
He provided findings on physical examination and diagnosed low back pain that he believed was
muscular in origin. However, back pain is not a diagnosis. Dr. Weiss opined that the back
condition was muscular in origin but did not provide a specific diagnosis. He did not provide
medical rationale explaining how appellant’s low back problem was causally related to the
December 20, 2007 work incident. Dr. Weiss did not provide a medical history addressing any
preexisting condition or prior treatment of her low back. Thorough medical rationale is
necessary in light of the fact that appellant had a long-standing history of low back pain. Such
rationale is also important because Dr. Weiss did not examine her until several months after the
December 20, 2007 work incident. For these reasons, the report of Dr. Weiss is not sufficient to
establish that appellant sustained a work-related back injury on December 20, 2007.
There is no medical evidence of record containing a complete and accurate factual and
medical background, physical findings on examination and medical rationale explaining how
appellant’s back condition was causally related to the December 20, 2007 incident at work.
Therefore, the Office properly denied her claim.
On appeal, appellant contends that the May 21 and November 18, 2008 decisions are
contrary to fact and law. However, she failed to identify any specific errors in the Office’s
decisions. Appellant’s assertion is without merit.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury on
December 20, 2007 while in the performance of duty.

5

See 5 U.S.C. § 8101(2) which provides: “‘physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by state law”; see also Roy L. Humphrey, 57 ECAB 238 (2005); Jennifer L. Sharp, 48 ECAB 209 (1996).
6

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 18 and May 21, 2008 are affirmed.
Issued: September 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

